There is no merit in the contention that the before-noted error in the decree was without injury to the appellant Lizzie Wilson who, with her coappellant *Page 189 
W. J. Wilson, joined in the assignment of errors; upon which contention the appellee bases his insistence that on joint assignment of errors a reversal will not be accorded unless the error underlying the judgment or decree is prejudicial to all of the joint assignors of errors. The decree denied the reformation of the mortgage prayed by both of the appellants in their cross-bill; and this for the reason that laches precluded the award of the stated relief by reformation. If the reformation sought had been accorded, the immediate result would have been to exempt the 120 acres in which Mrs. Wilson has an undivided half interest from an order of sale for division at the instance of the appellee, who, if the reformation prayed had been effected, would not then have been a tenant in common with Mrs. Wilson in the 120-acre tract. Our opinion is that Mrs. Wilson was not only concerned with and interested in the decree in the aspect indicated, but also that the error intervening was prejudicial to her.
The rehearing is denied.
ANDERSON, C. J., and McCLELLAN, SAYRE, and THOMAS, JJ., concur.